RECOMMENDED FOR FULL-TEXT PUBLICATION
                              Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                     File Name: 17a0231p.06

                   UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT



 UNITED STATES OF AMERICA,                               ┐
                                   Plaintiff-Appellee,   │
                                                         │
                                                         >      No. 16-2786
        v.                                               │
                                                         │
                                                         │
 ERNEST LARRY ADAMS,                                     │
                                Defendant-Appellant.     │
                                                         ┘

                         Appeal from the United States District Court
                        for the Eastern District of Michigan at Detroit.
                    No. 2:09-cr-20224-5—Gerald E. Rosen, District Judge.

                             Decided and Filed: October 11, 2017

                  Before: MOORE, WHITE, and DONALD, Circuit Judges.

                                     _________________

                                         COUNSEL

ON BRIEF: Colleen P. Fitzharris, Brandy Y. Robinson, FEDERAL DEFENDER OFFICE,
Detroit, Michigan, for Appellant. Wayne F. Pratt, UNITED STATES ATTORNEY’S OFFICE,
Detroit, Michigan, for Appellee.
                                     _________________

                                          OPINION
                                     _________________

       KAREN NELSON MOORE, Circuit Judge. Ernest Adams is a seventy-one-year-old
opiate addict with an extensive criminal history; most of his convictions stem from his
substance-abuse problems. While on supervised release, Adams tested positive for opiates on
numerous occasions and subsequently pleaded guilty to violating a condition of his supervised
release. The district court then revoked his supervised release and imposed a below-Guidelines
 No. 16-2786                           United States v. Adams                            Page 2


sentence of eighteen months’ imprisonment. On appeal, Adams argues that the district court
abused its discretion by imposing a procedurally and substantively unreasonable sentence.

       We hold that the district court’s sentencing decision was procedurally unreasonable
because the court violated Adams’s due-process right when it based his sentence upon unreliable
information about rehabilitation.      We further hold that the sentence was substantively
unreasonable because the district court violated Tapia v. United States, 564 U.S. 319 (2011),
when it considered rehabilitation as a factor when calculating the length of the period of
incarceration.   We therefore VACATE the defendant’s sentence and REMAND for
resentencing.

                                       I. BACKGROUND

       Adams is seventy-one and has been addicted to opiates for the last thirty-five to forty
years. R. 411 (Supervised-Release Violation Hr’g (“Hr’g”) at 20) (Page ID #2818). He has an
extensive criminal history—approximately twenty convictions and numerous other contacts with
the criminal justice system—and these crimes were all closely linked with Adams’s addiction.
Id. at 20, 22 (Page ID #2818, 2820).

       In 2011, Adams pleaded guilty to one count of conspiracy to distribute and possess with
intent to distribute controlled substances in violation of 21 U.S.C. §§ 846 and 841(a)(1). R. 275
(Judgment at 1) (Page ID #2247). He was sentenced to sixty months’ imprisonment and a term
of three years of supervised release. Id. at 2–3 (Page ID #2248–49). After serving his custodial
sentence, Adams began his term of supervised release in July 2015. R. 395 (Supervision Report
at 2) (Page ID #2771); R. 411 (Hr’g at 12) (Page ID #2810). Starting in October 2015, Adams
repeatedly tested positive for opiates. R. 411 (Hr’g at 12–13) (Page ID #2810–11). In response,
the U.S. Probation Office placed Adams in multiple drug-treatment programs. Id. at 13–14
(Page ID #2811–12). These programs did not succeed, and he continued to abuse unlawful
substances. Id. at 14 (Page ID #2812).

       After Adams tested positive for opiates three times between October 24, 2016 and
November 15, 2016, the Probation Office filed another violation report with the district court.
R. 404 (Violation Report at 2) (Page ID #2788). Following Adams’s failure of yet another drug
 No. 16-2786                                  United States v. Adams                                          Page 3


test on November 30, 2016, the Probation Office filed an amended violation report. R. 407
(Violation Report at 2) (Page ID #2793).

         At his hearing in December 2016, Adams admitted guilt to the violation of a condition of
his supervised release—namely that he had unlawfully used controlled substances. R. 411 (Hr’g
at 4) (Page ID #2802); R. 408 (Judgment at 1) (Page ID #2795). The Guidelines range for the
violation was for a term of incarceration between twenty-one and twenty-seven months. R. 411
(Hr’g at 4) (Page ID #2802). After extensive discussion of Adams’s substance-abuse problems
and the failure of numerous treatment programs to end his addiction, the district court revoked
Adams’s supervised release and sentenced him to a period of incarceration of eighteen months
with no period of supervision to follow. Id. at 22–23 (Page ID #2820–21); R. 408 (Judgment at
2) (Page ID #2796). Adams then timely filed this appeal. R. 409 (Notice of Appeal) (Page ID
#2797).

                                                II. DISCUSSION

A. Standard of Review

         We review sentences imposed for violations of supervised release “‘under a deferential
abuse of discretion standard’ for reasonableness.” United States v. Bolds, 511 F.3d 568, 575 (6th
Cir. 2007) (quoting United States v. Lalonde, 509 F.3d 750, 769 (6th Cir. 2007)).
Reasonableness is comprised of both procedural and substantive reasonableness; we review both
for abuse of discretion.1 United States v. Carson, 560 F.3d 566, 585 (6th Cir. 2009).

         We first review the procedural reasonableness of the district court’s sentencing decision.
Bolds, 511 F.3d at 581. In order for a sentence to be procedurally reasonable, the district court
must have:



         1
           “‘[I]f a sentencing judge asks . . . whether there are any objections not previously raised, in compliance
with the procedural rule set forth in United States v. Bostic, 371 F.3d 865 (6th Cir. 2004)[,] and if the relevant party
does not object, then plain-error review applies on appeal’ to those procedural-reasonableness arguments that were
not preserved in the district court.” United States v. Freeman, 640 F.3d 180, 186 (6th Cir. 2011) (alteration in the
original) (quoting United States v. Penson, 526 F.3d 331, 337 (6th Cir. 2008)). If the district court did not properly
ask the Bostic question, as happened in this case, then a defendant’s procedural objections will instead be reviewed
for abuse of discretion. Id.
 No. 16-2786                          United States v. Adams                               Page 4


       (1) properly calculated the applicable advisory Guidelines range; (2) considered
       the other [18 U.S.C.] § 3553(a) factors as well as the parties’ arguments for a
       sentence outside the Guidelines range; and (3) adequately articulated its reasoning
       for imposing the particular sentence chosen, including any rejection of the parties’
       arguments for an outside-Guidelines sentence and any decision to deviate from
       the advisory Guidelines range.

Id. Furthermore, a district court “necessarily abuses its sentencing discretion if it ‘commit[s] [a]
significant procedural error, such as . . . selecting a sentence based on clearly erroneous facts
. . . .’” Id. at 579 (first and second alteration in the original) (quoting Gall v. United States,
552 U.S. 38, 51 (2007)).

       Once we review the district court’s sentence for procedural reasonableness, we then
review for substantive reasonableness. Id. at 581. “[W]e must ‘take into account the totality of
the circumstances, including the extent of any variance from the Guidelines range.’” Id. (quoting
Gall, 552 U.S. at 51). The abuse-of-discretion standard is deferential: Even if we “might have
reasonably concluded that a different sentence was appropriate[, this] is insufficient to justify
reversal of the district court.” Id. (quoting Gall, 552 U.S. at 51). Furthermore, a “sentence
within the applicable Guidelines range is accorded a presumption of [substantive]
reasonableness.” United States v. Henry, 545 F.3d 367, 385 (6th Cir. 2008).

B. Procedural Unreasonableness

       One situation in which a district court abuses its discretion and imposes a procedurally
unreasonable sentence is when it bases the sentence on “clearly erroneous facts.” Gall, 552 U.S.
at 51; Bolds, 511 F.3d at 579. This is because “a violation of due process exists when a
sentencing judge relies upon erroneous information.” United States v. Wilson, 614 F.3d 219, 225
(6th Cir. 2010) (quoting Arnett v. Jackson, 393 F.3d 681, 686 (6th Cir. 2005)); accord United
States v. Bradley, 628 F.3d 394, 400 (7th Cir. 2010); see also United States v. Tucker, 404 U.S.
443, 447 (1972); Townsend v. Burke, 334 U.S. 736, 741 (1948); United States v. Stevens,
851 F.2d 140, 143 (6th Cir. 1988). “[T]he defendant must establish that the challenged evidence
is materially false or unreliable, and that such false or unreliable information actually served as
the basis for the sentence” in order to prove a due-process violation. United States v. Robinson,
898 F.2d 1111, 1116 (6th Cir. 1990); United States v. Jones, 40 F. App’x 15, 17 (6th Cir. 2002).
 No. 16-2786                           United States v. Adams                                 Page 5


       If the evidence is false or unreliable, then the district court abused its discretion only if it
based the defendant’s sentence on that erroneous information. To determine whether a court
relied upon erroneous information, an appellate court “should analyze whether ‘the sentence . . .
might have been different [in the absence of that information].’” Wilson, 614 F.3d at 224 n.3
(alteration in the original) (quoting Tucker, 404 U.S. at 448). “[T]o do so, courts must look to
the sentencing decision with an eye for whether the information in question appears to have been
‘an important factor in determining [the] sentence.’” Id. (second alteration in the original)
(quoting United States v. González-Castillo, 562 F.3d 80, 81 (1st Cir. 2009)); see also United
States v. Cunningham, 669 F.3d 723, 730 (6th Cir. 2012).

       Adams argues that his due-process right was violated, and thus his sentence is
procedurally unreasonable, because the district court based his sentence on three false
propositions:

       (1) That long-term heroin addicts need eighteen months for their brain chemistry
           to “reset” in order for future treatment to be effective;
       (2) That Mr. Adams would have access to the Bureau of Prison[s’] Residential
           Drug Treatment Program (“RDAP”); and
       (3) That the Sentencing Commission’s study of recidivism was limited to violent
           offenders, and therefore its findings were inapplicable to offenders, like Mr.
           Adams, who suffer drug abuse disorder.

Appellant’s Br. at 12.

       In response, the government first argues that a defendant does not have a due-process
right “to be sentenced based on accurate information . . . beyond the facts of the defendant’s own
actions and criminal record.” Appellee’s Br. at 14. The government’s argument fails. The due-
process right to be sentenced based on accurate information is not limited to information solely
about the defendant’s actions and criminal history. We have, for example, reviewed district
courts’ use of scientific studies as a basis for sentencing to determine if this caused reliance on
erroneous facts. See, e.g., Cunningham, 669 F.3d at 730 (analyzing a defendant’s argument that
the sentencing court relied upon erroneous recidivism-rate studies in determining the sentence);
United States v. Burnette, 414 F. App’x 795, 799–801 (6th Cir. 2011) (discussing whether it was
 No. 16-2786                              United States v. Adams                                 Page 6


procedurally unreasonable for a district court to consider a scientific study that was potentially
erroneous in its sentencing decision).

       Therefore, the relevant inquiry in determining whether Adams’s sentence was
procedurally unreasonable is: (1) whether the three contested propositions are materially false or
unreliable; and (2) whether they were “important factors” in calculating Adams’s sentence, such
that his sentence may have been different in their absence. After reviewing the record, we
conclude that the latter two contested premises were not relied upon, and therefore pose no
problem.    The first proposition—the purported need for an eighteen-month “reset”—is
problematic, however. Accordingly, we will address the contested premises in reverse order.

       1. Relevance of the U.S. Sentencing Commission’s 2016 Recidivism Study

       Adams     argues      that   the   sentencing   court   incorrectly    disregarded    new    data
about recidivism rates because it mistakenly believed that the study looked only at violent
offenders. Appellant’s Br. at 19. Adams is correct that a recent study by the U.S. Sentencing
Commission found      that     recidivism    rates   for   offenders   over    the   age    of   sixty—
both violent and non-violent—are the lowest among all age groups.                    U.S. SENTENCING
COMM’N, RECIDIVISM AMONG             FEDERAL     OFFENDERS:        A   COMPREHENSIVE         OVERVIEW
10, 23 (2016), https://www.ussc.gov/sites/default/files/pdf/research-and-publications/research-
publications/2016/recidivism_overview.pdf. However, the district court was clearly focused on
Adams’s own pattern of recurring crime and his repeated contacts with the criminal justice
system and not a generally applicable study. See, e.g., R. 411 (Hr’g at 8) (Page ID #2806); id. at
22 (Page ID #2820). Thus, even though the district court was incorrect about the applicability of
that study to Adams, this mistake was not an “important factor” in calculating the defendant’s
sentence.

       2. Eligibility for the Bureau of Prisons’ Residential Drug Abuse Program

       Adams also contends that the court “relied on the false belief that Mr. Adams would have
access to the [Residential Drug Abuse Program (“RDAP”)] during his eighteen months in
 No. 16-2786                                  United States v. Adams                                          Page 7


prison.”2 Appellant’s Br. at 18. The record, however, does not provide clear support for
Adams’s argument that the district court was confused about the requirements for RDAP
eligibility. Furthermore, even assuming the court was mistaken, the record does not buttress
Adams’s assertion that the district court relied upon this false belief. Although the district court
did frequently refer to the availability of drug treatment programs in federal prison, access to
RDAP specifically was not an “important factor” in the determination of Adams’s sentence. See
R. 408 (Judgment at 2) (Page ID #2796) (requiring simply that “[t]he defendant participate in
drug treatment,” without specifying RDAP).

         3. Assertion About the Eighteen Months’ “Reset” Period

         During the supervised-release violation hearing, the United States claimed that there was
evidence that drug-treatment programs less than a year in length are ineffective because the brain
of an addicted person requires at least eighteen months without abusing drugs to “reset.” R. 411
(Hr’g at 19–20) (Page ID #2817–18).                    This information is unreliable because it is an
unsubstantiated assertion that has the veneer of accuracy due to its supposed status as a product
of scientific research.3         After hearing this claim from the government, the district court
subsequently imposed an eighteen-month sentence of imprisonment upon Adams. R. 411 (Hr’g
at 22) (Page ID #2820). The district court then explained—in response to Adams’s question
about the length of the period of incarceration—that it had chosen that length “because you need
that long to reset and maybe get another, maybe get another chance at remaining clean and
sober.” Id. at 23 (Page ID #2821) (emphasis added). The district court, therefore, violated
Adams’s due-process right when it incorporated this unreliable information in its sentencing
decision, and thus this sentence is procedurally unreasonable.




         2
          Both parties agree that the eighteen-month sentence imposed upon Adams is of insufficient length to
render him eligible for RDAP. Appellant’s Br. at 18; Appellee’s Br. at 6; see also FED. BUREAU OF PRISONS, U.S.
DEP’T     OF      JUSTICE,    P5330.11,      PSYCHOLOGY      TREATMENT         PROGRAMS      2.8–2.9    (2009),
https://www.bop.gov/policy/progstat/5330_011.pdf.
         3
            The government did not cite a specific study or provide support for this assertion either during the hearing
or in its appellate brief.
 No. 16-2786                           United States v. Adams                              Page 8


C. Substantive Unreasonableness

       When reviewing a sentence’s reasonableness, we typically first address the procedural
reasonableness of a sentence and do not analyze its substantive reasonableness unless the
sentence is “procedurally sound.” Bolds, 511 F.3d at 581 (citing Gall, 552 U.S. at 51). The
determination of what falls in the procedural versus substantive prong of this analysis, however,
“is not fully settled within our Circuit.” United States v. Albaadani, 863 F.3d 496, 504 (6th Cir.
2017) (quoting United States v. Cabrera, 811 F.3d 801, 808–09 (6th Cir. 2016)). Although some
of our sister circuits have treated a district court’s impermissible consideration of rehabilitation
to impose or lengthen a custodial sentence as a procedural error, see, e.g., United States v.
Holdsworth, 830 F.3d 779, 783–85 (8th Cir. 2016); United States v. Vandergrift, 754 F.3d 1303,
1309–10 (11th Cir. 2014), we have treated such error as substantive. See United States v.
Walker, 649 F.3d 511, 513–514 (6th Cir. 2011). In this case, the facts underlying the sentence’s
procedural and substantive unreasonableness are the same and thus the analyses of both prongs
of reasonableness are entangled; therefore, we will now turn to address the substantive
unreasonableness of Adams’s sentence. See United States v. Liou, 491 F.3d 334, 337 (6th Cir.
2007) (“Although we have noted that the border between factors properly considered
‘substantive’ and those properly considered ‘procedural’ is blurry if not porous, our post-Booker
jurisprudence requires us to consider each of these factors in determining whether a sentence is
reasonable.” (internal citation omitted)).

       As discussed above, we review the substantive reasonableness of a sentence under an
abuse-of-discretion standard.     Bolds, 511 F.3d at 575.       “[W]e have applied a ‘rebuttable
presumption of [substantive] reasonableness’ to sentences falling within the applicable
Guidelines range.” Liou, 491 F.3d at 337 (quoting United States v. Williams, 436 F.3d 706, 708
(6th Cir. 2006)); Cabrera, 811 F.3d at 808. This presumption “is not binding. It does not, like a
trial-related evidentiary presumption, insist that one side, or the other, shoulder a particular
burden of persuasion or proof lest they lose their case.” Rita v. United States, 551 U.S. 338, 347
(2007). Thus, the presumption does not “reflect strong judicial deference of the kind that leads
appeals courts to grant greater factfinding leeway to an expert agency than to a district judge.”
Id. Instead, “the presumption reflects the fact that, by the time an appeals court is considering a
 No. 16-2786                          United States v. Adams                               Page 9


within-Guidelines sentence on review, both the sentencing judge and the Sentencing
Commission will have reached the same conclusion as to the proper sentence in the particular
case.” Id. This “double determination significantly increases the likelihood that the sentence is a
reasonable one.” Id. We have also applied this rebuttable presumption to sentences, like the one
in this case, that are below the Guidelines range. See United States v. Curry, 536 F.3d 571, 573
(6th Cir. 2008).

       Adams argues that the district court imposed a substantively unreasonable sentence
because it both chose to impose a sentence of imprisonment and extended the length of that
sentence for the purposes of rehabilitating him. Appellant’s Br. at 22. In Tapia v. United States,
564 U.S. 319, 335 (2011), the Supreme Court held that a district court “may not impose or
lengthen a prison sentence to enable an offender to complete a treatment program or otherwise to
promote rehabilitation.”    The Supreme Court reached this conclusion after analyzing the
statutory interplay between 18 U.S.C. § 3553(a), which lists rehabilitation as a factor to be
considered in imposing a sentence, and 18 U.S.C. § 3582(a), which states that:

       The court, in determining whether to impose a term of imprisonment, and, if a
       term of imprisonment is to be imposed, in determining the length of the term,
       shall consider the factors set forth in section 3553(a) to the extent that they are
       applicable, recognizing that imprisonment is not an appropriate means of
       promoting correction and rehabilitation.

18 U.S.C. § 3582(a) (emphasis added).        In clarifying the application of the prohibition in
18 U.S.C. § 3582(a) on considering correction and rehabilitation to both the decision to impose a
term of imprisonment and the calculation of that term’s length, the Supreme Court resolved a
circuit split on the issue. Tapia, 564 U.S. at 323. We have subsequently applied Tapia’s holding
to sentencing decisions imposing periods of incarceration upon the revocation of supervised
release. United States v. Deen, 706 F.3d 760, 765–67 (6th Cir. 2013).

       In United States v. Krul, 774 F.3d 371, 372 (6th Cir. 2014), we interpreted Tapia to
“require[] reversal only where there is an identifiable basis for concluding that the district court
based the length of the sentence of incarceration in part on rehabilitation.” We then held that the
record in Krul did not contain such evidence because, although the district court had stated that
the length of the term of imprisonment would enable the defendant to access drug treatment,
 No. 16-2786                                United States v. Adams                                      Page 10


there was no indication that the court calculated the length of the sentence specifically to ensure
that the defendant receive such rehabilitation. Id. at 376.

        The issue of whether the district court violated Tapia here can be framed as whether this
case is more analogous to Krul or to our decision in United States v. Gesing, 599 F. App’x 238
(6th Cir. 2015). In Gesing, we held that the sentencing court violated Tapia and Krul when it
stated that the defendant’s two-year sentence was not motivated by the need to protect the public,
but rather was intended to address the defendant’s need for medical care. Id. at 239. We
observed that the district court “candidly acknowledged that the most significant factor was
Gesing’s need for medical care.” Id. We then concluded “that the district court’s ‘hope’ for
rehabilitation played a determinative role in the length of the prison term imposed.” Id. Thus, in
Gesing there was an “identifiable basis” in the record showing that the sentencing court
impermissibly imposed a sentence for the purpose of rehabilitation that did not exist in Krul.4

        In the case at bar, the transcript of the supervised-release violation hearing contains
sufficient evidence to rebut the presumption of reasonableness applied to a below-Guidelines
sentence and to conclude that the district judge impermissibly calculated the length of the
sentence of imprisonment to promote Adams’s rehabilitation. There is no “identifiable basis”
showing that the district court improperly used rehabilitation as a factor when deciding to impose
a term of imprisonment, as Adams argues, but a violation of Tapia occurs if a sentence is either
imposed or lengthened.

        1. The Choice to Impose Any Sentence of Imprisonment

        The actual imposition of a term of imprisonment on Adams was motivated by the
permissible goals of retribution, deterrence, and incapacitation. See Tapia, 564 U.S. at 327 (“So
a court making these decisions [to impose a term of imprisonment and calculating its length]

        4
           Another factual difference between Gesing and Krul that distinguishes the two cases is that the sentence
imposed upon the defendant in Krul included a term of supervised release, whereas the sentence imposed on the
Gesing defendant did not. Compare Krul, 774 F.3d at 374, with Gesing, 599 App’x at 238. Tapia’s prohibition on
considering rehabilitation does not apply to the imposition of punishments other than imprisonment. Krul, 774 F.3d
at 374. Thus, in Krul, we held that some of the statements made by the judge about rehabilitation related to the
supervised-release part of the sentence and not the custodial sentence. Id. As Adams was sentenced only to a period
of incarceration, there was no portion of his sentence for which it was permissible for the judge to consider
rehabilitation, unlike in Krul.
 No. 16-2786                                 United States v. Adams                                       Page 11


should consider the specified rationales of punishment except for rehabilitation, which it should
acknowledge as an unsuitable justification for a prison term.”); 18 U.S.C. §§ 3553(a), 3582(a).

         The sentencing court extensively discussed the need to prevent Adams from committing
future crimes and to protect society from him. See, e.g., R. 411 (Hr’g at 10–11) (Page ID
#2808–09); id. at 22 (Page ID #2820). “[P]rotect[ing] the public from further crimes of the
defendant” is one of the factors a court should consider when deciding whether to impose a
sentence. 18 U.S.C. § 3553(a)(2)(C). Furthermore, the district court noted Adams’s extensive
criminal history and discussed his recidivism as well as his age. See, e.g., R. 411 (Hr’g at 22)
(Page ID #2820). “[T]he history and characteristics of the defendant” is another factor the
sentencing court must consider. 18 U.S.C. § 3553(a)(1).

         The only comment the district court made that may indicate a Tapia violation in the
decision to impose a sentence of imprisonment occurred when the court stated: “This is not a
punishment, per se. It is a recognition that there is just nothing left for us, unfortunately.”
R. 411 (Hr’g at 23) (Page ID #2821). This statement is ambiguous. However, given the
extensive discussion of permissible factors prior to the district court making this statement and
the presumption of reasonableness we apply in our substantive reasonableness analysis, it is not a
sufficient “identifiable basis” for concluding that the district court chose to impose a sentence in
part because of rehabilitation. Moreover, the district court’s explicit rejection of the defense’s
position that no sentence of imprisonment should be imposed demonstrates that the court,
irrespective of Adams’s substance abuse, was not prepared to ignore his history of
noncompliance with his supervised-release conditions. Id. at 12 (Page ID #2810). Thus, the
court’s decision to impose a custodial sentence itself did not violate Tapia and Krul.

         2. The Calculation of the Length of the Custodial Sentence

         There is, however, “an identifiable basis for concluding that the district court based the
length of the sentence of incarceration in part on rehabilitation.”5                    Krul, 774 F.3d at 372


         5
          The district court did acknowledge that calculating the length of a sentence in order to qualify a defendant
for a drug-treatment program was impermissible and disavowed that purpose in choosing Adams’s sentence. R. 411
(Hr’g at 18–19) (Page ID #2816–17) (“[A] [c]ourt should not consider the necessary time in prison so that a
defendant could receive RDAP as a factor in the sentence. That’s not what I’m doing here.”). Although the district
 No. 16-2786                                  United States v. Adams                                        Page 12


(emphasis added).         Throughout the hearing, the district court discussed the seriousness of
Adams’s drug addiction and his need for supervision. See, e.g., R. 411 (Hr’g at 8) (Page ID
#2806); id. at 16 ( Page ID #2814). The clearest evidence that the court impermissibly calculated
the length of the custodial sentence is its reliance on the government’s assertion about the need
for an eighteen-month “reset,” as discussed above in our analysis of the procedural
reasonableness of this sentence. The district court chose to impose an eighteen-month term of
incarceration after hearing the United States say that this length of time was required for a drug
addict to successfully battle his addiction. Furthermore, in response to Adams’s question about
his sentence’s length, the court stated: “Well, it’s extensive because you need that long to reset
and maybe get another, maybe get another chance at remaining clean and sober.” R. 411 (Hr’g
at 23) (Page ID #2821) (emphasis added). Thus, the district court calculated the length of
Adams’s sentence based on the purported length of time needed to rehabilitate an individual with
substance-abuse problems.

         Tapia, in its interpretation of 18 U.S.C. § 3582(a), prohibits not only the imposition or
lengthening of a prison sentence to qualify a defendant for a drug-treatment program but also
“otherwise to promote rehabilitation.” Tapia, 564 U.S. at 335. Therefore, the district court’s
consideration of general rehabilitative goals when calculating Adams’s sentence is a violation of
Tapia, making the resulting sentence substantively unreasonable.

                                              III. CONCLUSION

         We hold that this sentence is both procedurally and substantively unreasonable. It is
procedurally unreasonable because the district court violated Adams’s due-process right when it
relied on unreliable claims about the minimum amount of time needed to rehabilitate a drug
addict. The sentence is substantively unreasonable because the district court is prohibited from
considering rehabilitation as a factor in either deciding to impose a period of incarceration or
determining the length of such a period of incarceration. In other words, it was procedurally and

court explicitly stated that it did not calculate the length of the sentence such that Adams could qualify for RDAP
specifically, the record clearly indicates that the court did consider Adams’s rehabilitation generally when
calculating the length of the confinement. As Tapia and 18 U.S.C. § 3582(a) prohibit the use of general
rehabilitative goals as a factor in considering the imposition or length of a term of imprisonment, the district court’s
narrow focus on avoiding only the consideration of Adams’s eligibility for RDAP was mistakenly circumscribed.
 No. 16-2786                          United States v. Adams                           Page 13


substantively unreasonable for the district court to calculate Adams’s sentence by relying on a
faulty premise about rehabilitation, which was a consideration it should never have incorporated
into its decisionmaking process in the first place. The district court, therefore, abused its
discretion in imposing this sentence for violation of supervised release.

       Consequently, we VACATE Adams’s sentence for his supervised-release violation and
REMAND for resentencing in accordance with 18 U.S.C. § 3553(a) and 18 U.S.C. § 3582(a).